Title: To James Madison from Thomas Auldjo, 4 July 1805 (Abstract)
From: Auldjo, Thomas
To: Madison, James


          § From Thomas Auldjo. 4 July 1805, Cowes. “I have the honor of your circular of 31st of January last from the department of Treasury with the forms of accounts to be rendered of the monies that may be received & disbursed for American Seamen which shall be duly attended to—But as no discharges of Seamen have ever yet taken place here to entitle me to demand of the Captains the monies prescribed by Law, I have nothing hitherto to account for on that Score.
          “Very Strict laws having passed lately in this Country in regard to quarantine, which will probably very much inconvenience Ships from America, till the Shippers & Captains are informed of the documents necessary to keep them clear of the restrictions, I have as Soon as possible had a number of the inclosed papers printed off which if properly attended to, will be a prevention to their meeting any trouble in these ports—If it meets with your concurrence, may I request you will give this paper the necessary publicity.
          “Our prices of Wheat are here 11/a 11/6 ⅌ bushel weighing 60 pounds—Fine flour 30/a 33/⅌ 112 lbs.
          “The navigation of the U.S. goes on uninterrupted in these parts—Only one Ship the Augusta Capt Harradin from Cadiz for Boston has been sent into any port in my district within the present year—this vessel has been released & is gone on her voyage.”
        